Case 18-00281-elf     Doc 1   Filed 12/04/18 Entered 12/04/18 02:50:52   Desc Main
                              Document      Page 1 of 17


                     IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re: Geraldine Bernadin                    :     CHAPTER 13
                                             :
                          Debtor             :     BANKRUPTCY NO.18-12717elf

Geraldine Bernadin                           :
                          Debtor             :     Adv. # 18-            elf
         v.                                  :

U.S. Bank National Association               :
as Trustee, Successor in Interest            :
Wachovia Bank National Association           :
As Trustee for Merrill Lynch                 :
Investors Trust, Mortgage Loan               :
Asset Backed Certificates, Series            :
2005-A6                                      :
c/o Ocwen Loan Servicing, LLC                :
P.O. Box 840                                 :
Buffalo, NY 14240-0840                       :

              and                            :

Ocwen Loan Servicing, LLC                    :
1661 Worthington Road
Suite 100                                    :
West Palm Beach, Fl 33409                    :

              and                            :

Phelan Hallinan Diamond &                    :
Jones, LLP                                   :
1617 JFK Blvd, Suite 1400                    :
Philadelphia, PA 19103                       :


    COMPLAINT OBJECTING TO PROOF OF CLAIM OF U.S. BANK NATIONAL
   ASSOCIATION AS TRUSTEE, CLAIM # 4-1; TO DETERMINE EXTENT AND
VALIDITY OF LIEN; TO DETERMINE CLAIMS OF DEBTOR AGAINST U.S. BANK
 NATIONAL; SEEKING AVOIDANCE OF LIEN PURSUANT TO 11 U.S.C. 506(a)
 AND §506(d)AND SEEKING DAMAGES AGAINST DEBT COLLECTOR DEFENDANTS
            OCWEN AND PHELAN HALLINAN DIAMOND AND JONES

                                   INTRODUCTION

              1.     The instant Complaint is filed by the debtor

Geraldine Bernadin (“Debtor” or “Ms Bernadin”) pursuant to

Bankruptcy Rules 3007(b) and 7001 and pursuant to 11 U.S.
Case 18-00281-elf   Doc 1   Filed 12/04/18 Entered 12/04/18 02:50:52   Desc Main
                            Document      Page 2 of 17


§§502(b)(1) to object to the proof of claim of U.S. Bank National

Association as Trustee, Successor in Interest Wachovia Bank

National Association As Trustee for Merrill Lynch Investors

Trust, Mortgage Loan Asset Backed Certificates, Series 2005-A6

c/o Ocwen Loan Servicing, LLC(“U.S. Bank”),to determine the

extent and validity of any putative lien asserted by U.S. Bank in

its proof of claim, claim No. 4-1, and, pursuant to 11 U.S.C.

§506(a)and (d) and to determine the extent to which any allowed

claim which U.S. Bank can establish is an allowed secured claim

and the extent to which any lien it is determined to have does

not secure an allowed secured claim and is void pursuant to 11

U.S.C. §506(d).     In this complaint Debtor also seeks affirmative

damages, punitive damages, costs and attorneys fees pursuant to

both the Pennsylvania Unfair Trade Practices and Consumer

Protection Law (“CPL”) and the Federal Fair Debt Collection

Practices Act against U.S. Bank, Ocwen Loan Servicing LLC and

Phelan Hallinan Diamond and Jones, LLP for filling a proof of

claim that ignores the judgment in mortgage foreclosure that was

entered on the mortgage upon which U.S. Bank’s proof of claim is

based. Finally, Debtor seeks a determination, pursuant to 11

U.S.C. §506(d), that any lien held by U.S. Bank is void to the

extent it does not secure an “allowed secured claim” within the

meaning of 11 U.S.C. §506(a).




                                       2
Case 18-00281-elf    Doc 1   Filed 12/04/18 Entered 12/04/18 02:50:52   Desc Main
                             Document      Page 3 of 17




                                  JURISDICTION

           2.       Jurisdiction over Plaintiff’s amended complaint

objecting to the proof of claim of U.S. Bank is conferred upon

this court by 28 U.S.C. §§1334 and 157(a).             This adversary action

is a core proceeding within the meaning of 28 U.S.C. §§

157(b)(2),(A) (B) (C), (K), and (O).

           3.       Debtor consents to the bankruptcy court entering a

final determination of this matter.

                                     PARTIES

           4.       Geraldine Bernadin, the plaintiff herein, is a

natural person and the debtor in the above captioned voluntary

chapter 13 proceeding.

           5.       Defendant U.S. Bank is a federally chartered bank

acting in its capacity as a trustee through Ocwen Loan Servicing,

LLC who filed a proof of claim for Defendant.              The address

provided for U.S. Bank is the address provided for Ocwen Loan

Servicing, LLC and is the address where notices regarding the

proof of claim are to be sent, according to the proof of claim.

           6.       At all times relevant hereto, U.S. Bank, to the

extent it is not the holder of the Note and mortgage upon which

its proof of claim is based, is a debt collector within the

meaning of the Fair Debt Collection Practices Act 15 U.S.C. §1692

et seq.


                                        3
Case 18-00281-elf    Doc 1    Filed 12/04/18 Entered 12/04/18 02:50:52   Desc Main
                              Document      Page 4 of 17


           7.       U.S. Bank’s Corporate Headquarters is located at

425 Walnut Street, Cincinnati, OH 45202.

           8.       Defendant Ocwen Loan Servicing, LLC (“Ocwen”) is a

limited liability Company with its principal place of business at

1661 Worthington Road, Suite 100, West Palm Beach, Fl 33409.

           9.       Defendant Phelan Hallinan Diamond and Jones, LLP

(“Phelan Hallinan”) is a Pennsylvania Limited Liability

Partnership with its principal Place of Business at 1617 JFK

Boulevard, Suite 1400, Philadelphia, PA 19103.

                                       FACTS

           10.      U.S. Bank has filed a proof of claim, Claim # 4-1

in the above captioned bankruptcy case asserting a secured claim

against Debtor in the amount of $$192,536.07, secured by a lien

on Debtor’s home located at 1205 Stirling Street, Philadelphia,

PA 19111 (“Debtor’s Home” or “The Property”).               A copy of the

proof of claim and the attachments thereto are attached hereto as

“Exhibits A and B.”          U.S. Bank bases its claim on a note which is

attached as an exhibit to the proof of claim and a mortgage, also

attached as an exhibit to the proof of claim.               See “Exhibit B”

attached hereto.

           11.      The proof of claim was filed by U.S. Bank through

its debt collectors Ocwen and Phelan Hallinan.

           12.      Debtor is an owner of a 49% interest in The

Property as a tenant in common with Daunoun Dubuisson, a\k\a



                                         4
Case 18-00281-elf    Doc 1   Filed 12/04/18 Entered 12/04/18 02:50:52   Desc Main
                             Document      Page 5 of 17


Daudouin Dubuisson (“Daudouin”) and Nativita Dubuisson Gregory

(“Nativita”). Nativita’s interest in the Property is 2%.

            13. The mortgage, dated May 31, 2005, is in favor of

Mortgage Electronic Registration System “as nominee for Lender

and Lender’s successors and assigns.” “Lender” is identified in

the Mortgage as “GreenPoint Mortgage Funding, Inc.

            14.     A copy of a note is attached to the proof of claim

in favor of “GreenPoint Mortgage Funding,Inc.” (“GreenPoint”)

dated May 31, 2005. (“the Note”)

            15.     Debtor is not a maker of the Note and is not

personally liable on the Note.          Only Daudouin and Natvita signed

the Note.

            16.     The Note is negotiated from GreenPoint to Wachovia

Bank National Association as Trustee(“Wachovia”).

            17.     There is a subsequent endorsement in blank by

“U.S. Bank National Association, as Trustee, Successor in

interest to Wachovia Bank National Association as Trustee ... by

its attorney in fact Ocwen Loan Servicing LLC.”

            18.     The Note attached to the proof of claim contains

no endorsement by Wachovia in blank or from Wachovia to U.S.

Bank.

            19. Upon information and belief it is alleged that U.S.

Bank is in fact not the successor to Wachovia and that U.S. Bank

was not the holder of the Note that had been endorsed to Wachovia



                                        5
Case 18-00281-elf    Doc 1   Filed 12/04/18 Entered 12/04/18 02:50:52   Desc Main
                             Document      Page 6 of 17


at the time U.S. Bank purported to endorse the Note in blank.                  It

is further alleged that U.S. Bank cannot make itself the

successor in interest to Wachovia by itself endorsing the Note to

itself.

           20. Upon information and belief it is alleged that

Wells Fargo Bank is and was at all times relevant the successor

to by merger to Wachovia.

           21.      Absent an endorsement by Wachovia in blank or a

special endorsement by Wachovia negotiating the Note from

Wachovia to U.S. Bank, U.S. Bank is not presently the holder of

the Note and U.S. Bank has no standing to enforce or to other

wise collect it.

           22.      Upon information and belief it is alleged that

U.S. Bank is not in physical possession of the Note.

           23. The mortgage upon which U.S. Bank bases its proof

of claim, was the basis of an action in mortgage foreclosure

filed against Debtor by U.S. Bank in the Philadelphia Court of

Common Pleas and captioned U.S. Bank National Association, as

Trustee, successor in interest to Wachovia Bank, National

Association as Trustee for Merrill Loan Asset-Backed

Certificates, Series 2005-A6 c/o Ocwen Loan Servicing, LLC v

Dubuisson, Dubuisson and Bernadin , CC.P. Phila, February Term

2015, Number 02366. (Hereinafter, “The 2015 Foreclosure”).

           24.      On or about June 16, 2015 U.S. Bank obtained a


                                        6
Case 18-00281-elf    Doc 1   Filed 12/04/18 Entered 12/04/18 02:50:52   Desc Main
                             Document      Page 7 of 17


default judgment against all the defendants in the 2015

Foreclosure in the amount of $161,958.16.

            25.     Since the entry of the judgment in the 2015

Foreclosure the alleged default on the Note and mortgage has

never been treated as cured by the holder or servicer of the

mortgage.

            26.     In its proof of claim, U.S. Bank asserts an

alleged total debt claim in the amount of $192,536.97 allegedly

based on the Note and mortgage.

            27.     For the reasons set forth above it is denied U.S.

Bank has a valid claim in any amount.

            28.     However, if U.S. Bank has any claim it must be

based on the judgment in mortgage foreclosure which it obtained

in 2015 Foreclosure.         In re Stendardo, 991 F.2d 1089,1094-95,1097

(3d Cir.1993); In re A & P Diversified Technologies Realty, Inc

.,467 F.3d 337, 343 (3d Cir. 2006) ("Under the merger doctrine,

the mortgage and its concomitant attorneys' fees provision ceased

to exist when the judgment was entered.")(applying New Jersey

law).

            29. In the proof of claim U.S. Bank, Ocwen and Phelan

Hallinan demand sums totaling approximately $16,130.70 which are

prohibited by 41 P.S. §§202 and 501 and 42 Pa. C.S.A. §8101 and

by the decision of the Third Circuit Court of appeals in

Stendardo.


                                        7
Case 18-00281-elf    Doc 1   Filed 12/04/18 Entered 12/04/18 02:50:52   Desc Main
                             Document      Page 8 of 17


           30.      The total due on the judgment in the 2015

Foreclosure as of April 23, 2018 - when the instant bankruptcy

was filed was approximately $161,958.16, plus interest in the

amount of $14,448.11 - for a total of $176,406.27 - less any

payments made since the judgment.

           31.      If the proof of claim filed by U.S. Bank is not

disallowed entirely, because U.S. Bank has no interest in

Debtor’s home, it must be found to be overstated by approximately

$16,130.70.

           32.      Defendants by demanding in U.S. Bank’s proof of

claim more than the holder of the Note and mortgage has a right

to receive under applicable state and federal law have each

committed an unlawful act or practice as defined in 73. P.S.

§201-3 and in 73 P.S. §201-2(4)(xxi) and an unfair and deceptive

Act or Practice as defined in 73 P.S. § 2270.4 of the

Pennsylvania Fair Credit Extension Uniformity Act.

           33.      To the extent U.S. Bank’s proof of claim is

allowed in this inflated amount, Defendants are liable to Debtor

in the amount of approximately $48,392.10, or triple that amount

by which Debtor will have been damaged by Defendants’ unlawful

acts, plus attorneys fees and costs.            73 P.S. §201-9.2

           34.      Defendants are liable to Debtor pursuant to the

provisions of the Fair Debt Collection Practices Act. 15 U.S.C.

§1692e(2); 1692e(5) and 1692f(1).



                                        8
Case 18-00281-elf    Doc 1   Filed 12/04/18 Entered 12/04/18 02:50:52   Desc Main
                             Document      Page 9 of 17


           35.      There are liens on debtor’s interest in her home

that are superior to the mortgage relied upon by U.S. Bank in the

amount of approximately $3,807.96.

           36.      The value of the Debtor’s 49% interest in her home

after reduction for liens superior to the lien of U.S. Bank is at

most $45,192.04.

           37.      Pursuant to 11 U.S.C. §506(a), to the extent U.S.

Bank is found to be the holder of an allowed claim, the claim

cannot under any circumstances be an allowed secured claim,

within the meaning of 11 U.S.C. §506(a), 506(d) and 1325(a)(5) in

an amount in excess of $45,192.04.

           38.      The amount of this allowed secured claim must be

reduced by any reductions to the claims as set forth above and by

the amount of the statutory, punitive and actual damages Debtor

may have against U.S. Bank.

           39.      The mortgage upon which U.S. Bank bases its

interest in Debtor’s home effectively provides, in paragraph 5,

for additional security by effectively creating a lien on escrow

funds which do not constitute a security interest in real

property that is the debtor’s primary residence.

           40.      Because of this additional security, the claim

being pressed by U.S. Bank is not protected by the anti-

modification provision of 11 U.S.C. §1322(b)(2).               In re Bradshaw,

427 B.R. 386 (Bankr. MD. N.C.)



                                        9
Case 18-00281-elf    Doc 1   Filed 12/04/18 Entered 12/04/18 02:50:52   Desc Main
                             Document      Page 10 of 17


           41.       In addition, the claim is removed from the

coverage of the anti-modification provision of 11 U.S.C.

1322(b)(2) by the provision of 11 U.S. C. §1322(c)(2).

           42.      For this reason, any lien which U.S. Bank or any

other entity may have based on the mortgage upon which U.S. Bank

bases its proof of claim, is void as a lien on Debtor’s interest

in her home to the extent that lien exceeds not more than

$45,192.04, pursuant to 11 U.S.C. §506(d) and must be further

reduced by any claims and set offs Debtor has against U.S. Bank.

                            COUNT I.
      DISALLOW ENTIRE PROOF OF CLAIM FOR WANT OF STANDING
 U.S. BANK IS NOT A PARTY WITH AUTHORITY TO ENFORCE THE MORTGAGE
              UPON WHICH IT BASES ITS PROOF OF CLAIM

           43.      Ms. Bernadin incorporates by reference the

allegations contained in paragraphs 1 to 42 above.

           44.      U.S. Bank is not entitled to enforce or to collect

the Note under the Pa. U.C.C., because it is not the holder of

the Note which it seeks to enforce against Debtor’s property.

           45.      The supporting documentation attached to the proof

of claim indicates on its face that there has been no valid

special endorsement of the Note to U.S. Bank or any valid

endorsement of the note in blank by Wachovia, the last entity to

whom the Note was specially endorsed.

           46.      Upon information and belief Plaintiff alleges U.S.

Bank is neither in possession of the Note upon which it bases its

claim nor is it the holder of the Note or a right to enforce it.


                                        10
Case 18-00281-elf    Doc 1   Filed 12/04/18 Entered 12/04/18 02:50:52   Desc Main
                             Document      Page 11 of 17




            WHEREFORE, Debtor prays this court to disallow U.S.

Bank’s Proof of Claim, Claim 4-1, for lack of constitutional and

prudential standing to assert the claim.

                                    COUNT II

                        IN THE ALTERNATIVE
DISALLOWANCE OF PROOF OF CLAIM UNDER THE DOCTRINE OF RES JUDICATA
     IN EXCESS OF THE UNPAID BALANCE DUE ON THE 2015 JUDGMENT

            47.     Ms Bernadin incorporates by reference the

allegations contained in paragraphs 1 through 46, supra.

            48.     If U.S. Bank has any interest in the Note and

mortgage upon which it bases its claim, it must derive that claim

as the party entitled to enforce the default judgment in mortgage

foreclosure in The 2015 Foreclosure.

            49.     This being the case, U.S. Bank is bound by the

default judgment in mortgage foreclosure entered in the 2015

Foreclosure.

            50.     The foreclosure complaint filed in the 2015

Foreclosure asserted the same claims for payment of the same

alleged debt that is asserted against Debtor in U.S. Bank’s proof

of claim.

            51.     The amount due on the judgement as of the petition

date was not greater than approximately $176,406.27.




                                        11
Case 18-00281-elf    Doc 1   Filed 12/04/18 Entered 12/04/18 02:50:52   Desc Main
                             Document      Page 12 of 17


           52.      If U.S. Bank can establish itself to be the holder

of the judgment entered in the 2015 Foreclosure, U.S. Bank is the

holder of an allowed claim in the amount of at most $176,406.27,

less the set-offs, counterclaims and other reductions set forth

below.

           53.      If U.S. Bank has any standing to assert a claim

based on the judgment entered in The 2015 Foreclosure, it is

precluded by the default judgment entered in that case and by the

doctrine of res judicata, or claim preclusion, from asserting a

claim against Debtor based on that judgment in excess of the

amount of that judgment, less any payments made on account of the

judgment, plus all properly accrued interest permitted on the

judgment, reduced by the claims and defenses set forth below.

           WHEREFORE, if the court determines not to disallow the

proof of claim of U.S. Bank entirely,            Debtor prays this court to

disallow the proof of claim of U.S. Bank to the extent it exceeds

the unpaid balance of the default judgment entered in The 2015

Foreclosure, less all payments that have been made on the

judgment, plus all properly accrued interest on the judgment, and

further reduced by the affirmative claims and set offs set forth

below.




                                        12
Case 18-00281-elf    Doc 1   Filed 12/04/18 Entered 12/04/18 02:50:52   Desc Main
                             Document      Page 13 of 17




                             COUNT III
                        AGAINST U.S. BANK
VIOLATION OF THE PENNSYLVANIA UNFAIR TRADE PRACTICES AND CONSUMER
   PROTECTION LAW AND THE FDCPA AND THE FAIR CREDIT EXTENSION
 UNIFORMITY ACT AND LIEN AVOIDANCE PURSUANT TO 11 U.S.C. §506(a)
                            and 506(d)


           54. Debtor incorporates by reference the allegations

contained in paragraphs 1-53, supra, in particular paragraphs 36

-42, supra.

           55.       At all times relevant, U.S. Bank, its

predecessors agents and employees, were debt collectors within

the meaning of the Fair Debt Collection Practices Act in that it

has been engaged in attempting to collect the debt of another

and, to the extent it was collecting the debt as a mortgage

servicer, the servicing of the debt was transferred to it while

the debt was in default.

           56.      At all times relevant U.S. Bank was either a

Creditor or Debt Collector within the meaning of the Pa Fair

Credit Uniformity Extension Act.

           57.      By filing a proof of claim that ignores the

default judgment entered in the 2015 Foreclosure, U.S. Bank is

attempting to collect a debt in an amount it knew or should have

known was not owed and which it cannot collect in violation of




                                        13
Case 18-00281-elf    Doc 1   Filed 12/04/18 Entered 12/04/18 02:50:52   Desc Main
                             Document      Page 14 of 17


the FDCPA, the PA CPL and the Fair Credit extension Uniformity

Law.

           WHEREFORE, in the event the proof of claim is not

disallowed entirely, Debtor prays this court:

                    a.   If U.S. Bank is able to establish it has an

interest in Debtor’s home it is empowered to collect, disallow

the proof of claim filed by Defendant U.S. Bank in any amount in

excess of $176,406.27;

                    b.   Determine this claim to be an allowed secured

claim in the amount of $45,192.04 and an allowed unsecured claim

to the extent the claim exceeds that amount.

                    c.   Further reduce the allowed secured claim by an

$1,000.00 in statutory damages under the FDCPA, 15 U.S.C.

§1692k(a)(2)(A); to not more than $44,192.04.;

                    d.   Grant the Debtor attorney's fees and costs

pursuant to 15 U.S.C. §§1692k(a)(a)(3);

                    e.   Find that U.S. Bank has violated the Fair Debt

Collection Practices Act, and award Debtor actual damages,

including out of pocket expenses and physical and emotional

damages under 15 U.S.C. §1692k, all to be applied to further

reduce the amount of the allowed secured claim.

                    f.   Award Plaintiff attorney fees pursuant to 41

P.S. §§503 and 504 and pursuant to 15 U.S.C. §§ 1692k and 1693m

and 73 P.S. §201-9.2;


                                        14
Case 18-00281-elf    Doc 1   Filed 12/04/18 Entered 12/04/18 02:50:52   Desc Main
                             Document      Page 15 of 17


                    g.   Award Plaintiff triple damages pursuant to 73

P.S. §201-9.2 as a further reduction of any proof of claim;

                    h.   Grant such other relief as may be necessary or

proper under applicable law.

                            COUNT IV -
             CLAIMS AGAINST OCWEN AND PHELAN HALLINAN
VIOLATION OF THE PENNSYLVANIA UNFAIR TRADE PRACTICES AND CONSUMER
   PROTECTION LAW AND THE FDCPA AND THE FAIR CREDIT EXTENSION
                          UNIFORMITY ACT


           58.      Plaintiff incorporates by reference the

allegations contained in paragraphs 1-57 above.

           59.      At all times relevant Ocwen, its agents and

employees were debt collectors within the meaning of the Fair

Debt Collection Practices Act in that it has been engaged in

attempting to collect the debt of another and, to the extent it

was collecting the debt as a mortgage servicer, the servicing of

the debt was transferred to it while the debt was in default.

           60.      At all times relevant Phelan Hallinan its agents

and employees were debt collectors within the meaning of the

Federal Fair Debt Collection Practices Act engaged in the

practice of collecting the debts of another.

           61. At all times relevant Jodi L. Hause, Esquire was an

employee of Phelan Hallinan acting at its control and direction.

           62.      At all times relevant Phelan Hallinan was and is

responsible for the conduct of Jodi L. Hause, Esquire under the

doctrine of respondeat superior.

                                        15
Case 18-00281-elf    Doc 1   Filed 12/04/18 Entered 12/04/18 02:50:52   Desc Main
                             Document      Page 16 of 17


           63.      At all times relevant Ocwen and Phelan Hallinan

were either Creditors or Debt Collectors within the meaning of

the Pa Fair Credit Uniformity Extension Act.

           64. Ocwen and Phellan Hallinan, by filing a proof of

claim that ignores the default judgment entered in the 2015

Foreclosure are attempting to collect a debt in an amount they

knew or should have knows was not owed and which their principal

cannot collect, in violation of the FDCPA, the PA CPL and the

Fair Credit extension Uniformity Law.

     WHEREFORE, Plaintiff prays this court to:

                    a.    Award Debtor statutory damages, pursuant to

the FDCPA, 15 U.S.C. §1692k(a)(2)(A), against Ocwen and Phelan

Hallinan each in the amount of $1,000.00 for filing a proof claim

on behalf of its principal in its capacity as a debt collector in

an amount which it knew to be unsupportable under applicable

state and federal law and which ignored the judgment in mortgage

foreclosure entered on the mortgage upon which the claim is

based;

                    b.    Grant the Debtor attorney's fees and costs

pursuant to 15 U.S.C. §§1692k(a)(3);

                    c.   Find that Ocwen and Phelan Hallinan have each

violated the Fair Debt Collection Practices Act, and award Debtor

actual damages to be determined at trial under 15 U.S.C. §1692k.




                                        16
Case 18-00281-elf    Doc 1   Filed 12/04/18 Entered 12/04/18 02:50:52   Desc Main
                             Document      Page 17 of 17


                    d. Find the Ocwen and Phelan Hallinan to have each

acted in an unfair and deceptive manner in filing a proof of

claim for amounts in excess of the judgment in mortgage

foreclosure and failing to refer at all in its proof of claim to

the judgment in mortgage foreclosure and award actual damages and

triple damages against Ocwen and Phelan Hallinan in the amount to

be determined at trial plus reasonable fees and costs pursuant to

73 P.S. §201-9.2.

                    e.    Award Plaintiff attorneys fees pursuant to 41

P.S. §§503 and 504 and pursuant to 15 U.S.C. §§ 1692k and 1693m

and 73 P.S. §201-9.2;

                    f.   Grant such other relief as may be necessary or

proper under applicable law.

                                Respectfully submitted,



                                /s/ Irwin Trauss
                                Irwin Trauss, Esquire
                                PHILADELPHIA LEGAL ASSISTANCE CENTER
                                718 Arch Street, Suite 300N
                                Philadelphia, PA 19106
                                (215)981-3811
                                (215)981 3870(fax)
                                itrauss@philalegal.org




                                        17
